


Exhibit 10.1

 

GT SOLAR INTERNATIONAL, INC.

 

2008 EQUITY INCENTIVE PLAN

 


ARTICLE I
PURPOSE


 

Purpose of the Plan.  The Plan shall be known as the GT Solar
International, Inc. 2008 Equity Incentive Plan (the “Plan”).  The Plan is
intended to further the growth in shareholder value of the Company by providing
equity-related incentives and encouraging Share ownership on the part of the
Employees, Members of the Board, and Independent Contractors of GT Solar
International, Inc. (the “Company”) and its Subsidiaries.  The Plan is intended
to permit the grant of Awards that constitute Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units and Other Stock Awards.

 


ARTICLE II
DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.  Reference to
a specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) directly or indirectly controlled
by the Company.

 

“Award” means, individually or collectively, a grant under the Plan of
Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, or Other Stock Awards.

 

“Award Agreement” means the written agreement setting forth the terms and
conditions applicable to an Award.

 

“Base Price” means the price at which a SAR may be exercised with respect to a
Share.

 

“Board” means the Company’s Board of Directors, as constituted from time to
time.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation or other guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

“Committee” means the committee of the Board described in ARTICLE III.

 

--------------------------------------------------------------------------------


 

“Employee” means an employee of the Company, a Related Company, an Affiliate or
a Subsidiary designated by the Committee.  Notwithstanding anything to the
contrary contained herein, the Committee may grant Awards to an individual who
has been extended an offer of employment by the Company, a Related Company or a
Subsidiary; provided that any such Award shall be subject to forfeiture if such
individual does not commence employment by a date established by the Committee.

 

“Exercise Price” means the price at which a Share subject to an Option may be
purchased upon the exercise of the Option.

 

“Fair Market Value” means, except as otherwise specified in a particular Award
Agreement, (a) while the Shares are readily traded on an established national or
regional securities exchange, the closing transaction price of such a Share as
reported by the principal exchange on which such Shares are traded on the date
as of which such value is being determined or, if there were no reported
transaction for such date, the opening transaction price as reported by exchange
for the first trading date following the date by which such value is being
determined on the next preceding date for which a transaction was reported,
(b) if the Shares are not readily traded on an established national or regional
securities exchange, the average of the bid and ask prices for such a Share on
the date as of which such value is being determined, where quoted for such
Shares, or (c) if Fair Market Value cannot be determined under clause (a) or
clause (b) above, or if the Committee determines in its sole discretion that the
Shares are too thinly traded for Fair Market Value to be determined pursuant to
clause (a) or clause (b), the value as determined by the Committee, in its sole
discretion, on a good faith basis.

 

“Grant Date” means the date that the Award is granted.

 

“Immediate Family” means the Participant’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half-brothers and half-sisters), in-laws (including all such relationships
arising because of legal adoption) and any other person required under
applicable law to be accorded a status identical to any of the foregoing.

 

“Incentive Stock Option” means an Option that is designated as an Incentive
Stock Option and is intended by the Committee to meet the requirements of
Section 422 of the Code.

 

“Independent Contractor” means an independent contractor or consultant of the
Company, a Related Company or a Subsidiary designated by the Committee. 
Notwithstanding anything to the contrary contained herein, the Committee may
grant Awards to an individual who has been extended an offer to become an
independent contractor or consultant by the Company, a Related Company or a
Subsidiary; provided that any such Award shall be subject to forfeiture if such
individual does not commence employment by a date established by the Committee.

 

“Member of the Board” means an individual who is a member of the Board or of the
board of directors of a Related Company or a Subsidiary.

 

“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

“Option” means an option to purchase Shares granted pursuant to ARTICLE V.

 

2

--------------------------------------------------------------------------------


 

“Other Stock Award” means an Award granted pursuant to ARTICLE VIII to receive
Shares on the terms specified in any applicable Award Agreement.

 

“Participant” means an Employee, Independent Contractor, or Member of the Board
with respect to whom an Award has been granted and remains outstanding.

 

“Performance Goals” means goals established by the Committee as contingencies
for Awards to vest and/or become exercisable or distributable.

 

“Performance Period” means the designated period during which the Performance
Goals must be satisfied with respect to the Award to which the Performance Goals
relate.

 

“Period of Restriction” means the period during which Restricted Stock or an RSU
is subject to forfeiture and/or restrictions on transferability.

 

“Plan” means this GT Solar International, Inc. 2008 Equity Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time.

 

“Related Company” means any person or entity that would be considered a single
employee with the Company under Section 414(b) or (c) of the Code if the
language “at least 80 percent” as used in connection with the application of
these provisions were placed by “at least 50%.”

 

“Restricted Stock” means a Stock Award granted pursuant to ARTICLE VI under
which the Shares are subject to forfeiture upon such terms and conditions as
specified in the relevant Award Agreement.

 

“Restricted Stock Unit” or “RSU” means a Stock Award granted pursuant to ARTICLE
VI subject to a period or periods of time after which the Participant will
receive Shares if the conditions contained in such Stock Award have been met.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as amended, and
any future regulation amending, supplementing or superseding such regulation.

 

“Share” means the Company’s common stock, par value $0.01 per share, or any
security issued by the Company or any successor in exchange or in substitution
therefor.

 

“Stock Appreciation Right” or “SAR” means an Award granted pursuant to ARTICLE
VII, granted alone or in tandem with a related Option which is designated by the
Committee as an SAR.

 

“Stock Award” means an Award of Restricted Stock or an RSU pursuant to ARTICLE
VI.

 

“Subsidiary(ies)” means any corporation (other than the Company) in an unbroken
chain of corporations, including and beginning with the Company, if each of such
corporations, other than the last corporation in the unbroken chain, owns,
directly or indirectly, more than fifty percent (50%) of the voting stock in one
of the other corporations in such chain.

 

“Ten Percent Holder” means an Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code)
who, at the time an Option is

 

3

--------------------------------------------------------------------------------


 

granted, owns stock representing more than ten percent of the voting power of
all classes of stock of the Company.

 


ARTICLE III
ADMINISTRATION


 


3.1  THE COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY THE COMPENSATION
COMMITTEE OF THE BOARD (THE “COMMITTEE”).  REFERENCE TO THE COMMITTEE SHALL
REFER TO THE BOARD IF THE COMMITTEE CEASES TO EXIST AND THE BOARD DOES NOT
APPOINT A SUCCESSOR COMMITTEE.


 


3.2  AUTHORITY AND ACTION OF THE COMMITTEE.  IT SHALL BE THE DUTY OF THE
COMMITTEE TO ADMINISTER THE PLAN IN ACCORDANCE WITH THE PLAN’S PROVISIONS.  THE
COMMITTEE SHALL HAVE ALL POWERS AND DISCRETION NECESSARY OR APPROPRIATE TO
ADMINISTER THE PLAN AND TO CONTROL ITS OPERATION, INCLUDING, BUT NOT LIMITED TO,
THE POWER TO (A) DETERMINE WHICH EMPLOYEES, MEMBERS OF THE BOARD AND INDEPENDENT
CONTRACTORS SHALL BE ELIGIBLE TO RECEIVE AWARDS AND TO GRANT AWARDS,
(B) PRESCRIBE THE FORM, AMOUNT, TIMING AND OTHER TERMS AND CONDITIONS OF EACH
AWARD, (C) INTERPRET THE PLAN AND THE AWARD AGREEMENTS, (D) ADOPT SUCH
PROCEDURES AS IT DEEMS NECESSARY OR APPROPRIATE TO PERMIT PARTICIPATION IN THE
PLAN BY ELIGIBLE EMPLOYEES, MEMBERS OF THE BOARD AND INDEPENDENT CONTRACTORS,
(E) ADOPT SUCH RULES AS IT DEEMS NECESSARY OR APPROPRIATE FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN, (F) INTERPRET, AMEND
OR REVOKE ANY SUCH PROCEDURES OR RULES, (G) CORRECT ANY TECHNICAL DEFECT(S) OR
TECHNICAL OMISSION(S), OR RECONCILE ANY TECHNICAL INCONSISTENCY(IES), IN THE
PLAN AND/OR ANY AWARD AGREEMENT, (H) ACCELERATE THE VESTING OF ANY AWARD,
(I) EXTEND THE PERIOD DURING WHICH AN OPTION MAY BE EXERCISABLE, AND (J) MAKE
ALL OTHER DECISIONS AND DETERMINATIONS THAT MAY BE REQUIRED PURSUANT TO THE PLAN
AND/OR ANY AWARD AGREEMENT OR AS THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO
ADMINISTER THE PLAN.


 

The Committee’s determinations under the Plan need not be uniform and may be
made selectively among Participants, whether or not such Participants are
similarly situated.  Each member of the Committee is entitled to, in good faith,
rely or act upon any report or other information furnished to that member by any
Employee of the Company or any of its Subsidiaries or Affiliates, the Company’s
independent certified public accountants or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

The Company shall effect the granting of Awards under the Plan, in accordance
with the determinations made by the Committee, by execution of written
agreements and/or other instruments in such form as is approved by the
Committee.

 


3.3  DELEGATION BY THE COMMITTEE.  THE COMMITTEE IN ITS SOLE DISCRETION AND ON
SUCH TERMS AND CONDITIONS AS IT MAY PROVIDE MAY DELEGATE ALL OR ANY PART OF ITS
AUTHORITY AND POWERS UNDER THE PLAN TO ONE OR MORE MEMBERS OF THE BOARD OF THE
COMPANY AND/OR OFFICERS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE
MAY NOT DELEGATE ITS AUTHORITY OR POWER IF PROHIBITED BY LAW, OR IF SUCH
DELEGATION WOULD CAUSE THE AWARDS OR OTHER TRANSACTIONS UNDER THE PLAN TO CEASE
TO BE EXEMPT FROM SECTION 16(B) OF THE 1934 ACT OR NOT TO QUALIFY FOR, OR CEASE
TO QUALIFY FOR, EXEMPTION UNDER CODE § 162(M).


 


4

--------------------------------------------------------------------------------



 


3.4  DECISIONS BINDING.  ALL DETERMINATIONS, DECISIONS AND INTERPRETATIONS OF
THE COMMITTEE, THE BOARD, AND ANY DELEGATE OF THE COMMITTEE PURSUANT TO THE
PROVISIONS OF THE PLAN OR ANY AWARD AGREEMENT SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON ALL PERSONS, AND SHALL BE GIVEN THE MAXIMUM DEFERENCE PERMITTED BY
LAW.


 


3.5  PERFORMANCE GOALS.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO GRANT AWARDS
UNDER THIS PLAN THAT ARE CONTINGENT UPON THE ACHIEVEMENT OF PERFORMANCE GOALS. 
SUCH PERFORMANCE GOALS ARE TO BE SPECIFIED IN THE RELEVANT AWARD AGREEMENT AND
MAY BE BASED ON SUCH FACTORS INCLUDING, BUT NOT LIMITED TO: (A) REVENUE,
(B) EARNINGS PER SHARE, (C) NET INCOME PER SHARE, (D) SHARE PRICE, (E) PRE-TAX
PROFITS, (F) NET EARNINGS, (G) NET INCOME, (H) OPERATING INCOME, (I) CASH FLOW,
(J) EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION,
(K) BOOKINGS, (L) TOTAL STOCKHOLDER RETURN RELATIVE TO ASSETS, (M) TOTAL
STOCKHOLDER RETURN RELATIVE TO PEERS, (N) FINANCIAL RETURNS (INCLUDING, WITHOUT
LIMITATION, RETURN ON ASSETS, RETURN ON EQUITY AND RETURN ON INVESTMENT),
(O) COST REDUCTION TARGETS, (P) CUSTOMER SATISFACTION, (Q) CUSTOMER GROWTH,
(R) EMPLOYEE SATISFACTION, (S) GROSS MARGIN, (T) REVENUE GROWTH, (U) ANY
COMBINATION OF THE FOREGOING, OR, (V) SUCH OTHER CRITERIA AS THE COMMITTEE MAY
DETERMINE.  PERFORMANCE GOALS MAY BE IN RESPECT OF THE PERFORMANCE OF THE
COMPANY, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY COMBINATION THEREOF ON
EITHER A CONSOLIDATED, BUSINESS UNIT OR DIVISIONAL LEVEL.  PERFORMANCE GOALS MAY
BE ABSOLUTE OR RELATIVE (TO PRIOR PERFORMANCE OF THE COMPANY OR TO THE
PERFORMANCE OF ONE OR MORE OTHER ENTITIES OR EXTERNAL INDICES) AND MAY BE
EXPRESSED IN TERMS OF A PROGRESSION WITHIN A SPECIFIED RANGE.  THE FOREGOING
CRITERIA SHALL HAVE ANY REASONABLE DEFINITIONS THAT THE COMMITTEE MAY SPECIFY,
WHICH MAY INCLUDE OR EXCLUDE ANY OR ALL OF THE FOLLOWING ITEMS, AS THE COMMITTEE
MAY SPECIFY: EXTRAORDINARY, UNUSUAL OR NON-RECURRING ITEMS; EFFECTS OF
ACCOUNTING CHANGES; EFFECTS OF CURRENCY FLUCTUATIONS; EFFECTS OF FINANCING
ACTIVITIES (E.G., EFFECT ON EARNINGS PER SHARE OF ISSUING CONVERTIBLE DEBT
SECURITIES); EXPENSES FOR RESTRUCTURING, PRODUCTIVITY INITIATIVES OR NEW
BUSINESS INITIATIVES; NON-OPERATING ITEMS; ACQUISITION EXPENSES; AND EFFECTS OF
DIVESTITURES.  ANY SUCH PERFORMANCE CRITERION OR COMBINATION OF SUCH CRITERIA
MAY APPLY TO THE PARTICIPANT’S AWARD OPPORTUNITY IN ITS ENTIRETY OR TO ANY
DESIGNATED PORTION OR PORTIONS OF THE AWARD OPPORTUNITY, AS THE COMMITTEE MAY
SPECIFY.


 


ARTICLE IV
SHARES SUBJECT TO THE PLAN


 


4.1  NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 9.11, THE
NUMBER OF SHARES AVAILABLE FOR GRANTS OF AWARDS UNDER THE PLAN SHALL BE
15,000,000 SHARES (WHICH NUMBER TAKES INTO ACCOUNT A STOCK SPLIT AUTHORIZED
JUNE 30, 2008, PURSUANT TO WHICH EACH SHARE WAS CONVERTED INTO SEVENTEEN (17)
SHARES).  SHARES AWARDED UNDER THE PLAN MAY BE EITHER: AUTHORIZED BUT UNISSUED
SHARES, AUTHORIZED AND ISSUED SHARES REACQUIRED AND HELD AS TREASURY SHARES OR A
COMBINATION THEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE LAW OR EXCHANGE
RULES, SHARES ISSUED IN ASSUMPTION OF, OR IN SUBSTITUTION FOR, ANY OUTSTANDING
AWARDS OF ANY ENTITY ACQUIRED IN ANY FORM OF COMBINATION BY THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE SHALL NOT REDUCE THE SHARES AVAILABLE FOR GRANTS OF
AWARDS UNDER THIS SECTION 4.1.  THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO
WHICH INCENTIVE STOCK OPTIONS MAY BE GRANTED SHALL BE 15,000,000.


 


4.2  LAPSED AWARDS.  TO THE EXTENT THAT SHARES SUBJECT TO AN OUTSTANDING OPTION
(EXCEPT TO THE EXTENT SHARES ARE ISSUED OR DELIVERED BY THE COMPANY IN
CONNECTION WITH THE EXERCISE OF A TANDEM SAR) OR OTHER AWARD ARE NOT ISSUED OR
DELIVERED BY REASON OF (I) THE EXPIRATION, CANCELLATION, FORFEITURE OR OTHER
TERMINATION OF SUCH AWARD, (II) THE WITHHOLDING OF SUCH SHARES IN


 


5

--------------------------------------------------------------------------------



 


SATISFACTION OF APPLICABLE FEDERAL, STATE OR LOCAL TAXES OR (III) OF THE
SETTLEMENT OF ALL OR A PORTION OF SUCH AWARD IN CASH, THEN SUCH SHARES SHALL
AGAIN BE AVAILABLE UNDER THIS PLAN.


 


ARTICLE V
STOCK OPTIONS


 


5.1  GRANT OF OPTIONS.  SUBJECT TO THE PROVISIONS OF THE PLAN, OPTIONS MAY BE
GRANTED TO PARTICIPANTS AT SUCH TIMES, AND SUBJECT TO SUCH TERMS AND CONDITIONS,
AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.  AN AWARD OF OPTIONS MAY
INCLUDE INCENTIVE STOCK OPTIONS, NON-QUALIFIED STOCK OPTIONS, OR A COMBINATION
THEREOF; PROVIDED, HOWEVER, THAT AN INCENTIVE STOCK OPTION MAY ONLY BE GRANTED
TO AN EMPLOYEE OF THE COMPANY OR A SUBSIDIARY AND NO INCENTIVE STOCK OPTION
SHALL BE GRANTED MORE THAN TEN YEARS AFTER THE EARLIER OF (I) THE DATE THIS PLAN
IS ADOPTED BY THE BOARD OR (II) THE DATE THIS PLAN IS APPROVED BY THE COMPANY’S
SHAREHOLDERS.


 


5.2  AWARD AGREEMENT.  EACH OPTION SHALL BE EVIDENCED BY AN AWARD AGREEMENT THAT
SHALL SPECIFY THE EXERCISE PRICE, THE EXPIRATION DATE OF THE OPTION, THE NUMBER
OF SHARES TO WHICH THE OPTION PERTAINS, ANY CONDITIONS TO THE EXERCISE OF ALL OR
A PORTION OF THE OPTION, AND SUCH OTHER TERMS AND CONDITIONS AS THE COMMITTEE,
IN ITS DISCRETION, SHALL DETERMINE.  THE AWARD AGREEMENT PERTAINING TO AN OPTION
SHALL DESIGNATE SUCH OPTION AS AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED
STOCK OPTION.  NOTWITHSTANDING ANY SUCH DESIGNATION, TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE GRANT DATE) OF SHARES WITH
RESPECT TO WHICH OPTIONS DESIGNATED AS INCENTIVE STOCK OPTIONS ARE EXERCISABLE
FOR THE FIRST TIME BY A PARTICIPANT DURING ANY CALENDAR YEAR (UNDER THIS PLAN OR
ANY OTHER PLAN OF THE COMPANY, OR ANY PARENT OR SUBSIDIARY AS DEFINED IN
SECTION 424 OF THE CODE) EXCEEDS $100,000, SUCH OPTIONS SHALL CONSTITUTE
NON-QUALIFIED STOCK OPTIONS.  FOR PURPOSES OF THE PRECEDING SENTENCE, INCENTIVE
STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY ARE
GRANTED.


 


5.3  EXERCISE PRICE.  SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION, THE
EXERCISE PRICE WITH RESPECT TO SHARES SUBJECT TO AN OPTION SHALL BE DETERMINED
BY THE COMMITTEE IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT THE EXERCISE
PRICE SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE
OF A SHARE ON THE GRANT DATE; AND PROVIDED FURTHER, THAT THE EXERCISE PRICE WITH
RESPECT TO AN INCENTIVE STOCK OPTION GRANTED TO A TEN PERCENT HOLDER SHALL NOT
BE LESS THAN ONE HUNDRED AND TEN PERCENT (110%) OF THE FAIR MARKET VALUE OF A
SHARE ON THE GRANT DATE.


 


5.4  EXPIRATION DATES.  EACH OPTION SHALL TERMINATE NOT LATER THAN THE
EXPIRATION DATE SPECIFIED IN THE AWARD AGREEMENT PERTAINING TO SUCH OPTION;
PROVIDED, HOWEVER, THAT THE EXPIRATION DATE WITH RESPECT TO AN OPTION SHALL NOT
BE LATER THAN THE TENTH ANNIVERSARY OF ITS GRANT DATE AND THE EXPIRATION DATE
WITH RESPECT TO AN INCENTIVE STOCK OPTION GRANTED TO A TEN PERCENT HOLDER SHALL
NOT BE LATER THAN THE FIFTH ANNIVERSARY OF ITS GRANT DATE.


 


5.5  EXERCISABILITY OF OPTIONS.  SUBJECT TO SECTION 5.4, OPTIONS GRANTED UNDER
THE PLAN SHALL BE EXERCISABLE AT SUCH TIMES, AND SHALL BE SUBJECT TO SUCH
RESTRICTIONS AND CONDITIONS, AS THE COMMITTEE SHALL DETERMINE IN ITS SOLE
DISCRETION.  THE EXERCISE OF AN OPTION IS CONTINGENT UPON PAYMENT BY THE
OPTIONEE OF THE AMOUNT SUFFICIENT TO PAY ALL TAXES REQUIRED TO BE WITHHELD BY
ANY GOVERNMENTAL AGENCY.  SUCH PAYMENT MAY BE IN ANY FORM APPROVED BY THE
COMMITTEE.

 

6

--------------------------------------------------------------------------------


 


5.6  METHOD OF EXERCISE.  OPTIONS SHALL BE EXERCISED BY THE PARTICIPANT’S
DELIVERY OF A WRITTEN NOTICE OF EXERCISE TO THE GENERAL COUNSEL OF THE COMPANY
(OR HIS OR HER DESIGNEE), SETTING FORTH THE NUMBER OF SHARES WITH RESPECT TO
WHICH THE OPTION IS TO BE EXERCISED, ACCOMPANIED BY FULL PAYMENT OF THE EXERCISE
PRICE WITH RESPECT TO EACH SUCH SHARE AND AN AMOUNT SUFFICIENT TO PAY ALL TAXES
REQUIRED TO BE WITHHELD BY ANY GOVERNMENTAL AGENCY.  THE EXERCISE PRICE SHALL BE
PAYABLE TO THE COMPANY IN FULL IN CASH OR ITS EQUIVALENT.  THE COMMITTEE, IN ITS
SOLE DISCRETION, ALSO MAY PERMIT EXERCISE (A) BY TENDERING PREVIOUSLY ACQUIRED
SHARES WHICH HAVE BEEN HELD BY THE OPTIONEE FOR AT LEAST SIX MONTHS HAVING AN
AGGREGATE FAIR MARKET VALUE AT THE TIME OF EXERCISE EQUAL TO THE AGGREGATE
EXERCISE PRICE OF THE SHARES WITH RESPECT TO WHICH THE OPTION IS TO BE
EXERCISED, OR (B) BY ANY OTHER MEANS WHICH THE COMMITTEE, IN ITS SOLE
DISCRETION, DETERMINES TO BOTH PROVIDE LEGAL CONSIDERATION FOR THE SHARES, AND
TO BE CONSISTENT WITH THE PURPOSES OF THE PLAN.  AS SOON AS PRACTICABLE AFTER
RECEIPT OF A WRITTEN NOTIFICATION OF EXERCISE AND FULL PAYMENT FOR THE SHARES
WITH RESPECT TO WHICH THE OPTION IS EXERCISED, THE COMPANY SHALL DELIVER TO THE
PARTICIPANT SHARE CERTIFICATES (WHICH MAY BE IN BOOK ENTRY FORM) FOR SUCH SHARES
WITH RESPECT TO WHICH THE OPTION IS EXERCISED.


 


5.7  RESTRICTIONS ON SHARE TRANSFERABILITY.  INCENTIVE STOCK OPTIONS ARE NOT
TRANSFERABLE, EXCEPT BY WILL OR THE LAWS OF DESCENT.  THE COMMITTEE MAY IMPOSE
SUCH ADDITIONAL RESTRICTIONS ON ANY SHARES ACQUIRED PURSUANT TO THE EXERCISE OF
AN OPTION AS IT MAY DEEM ADVISABLE, INCLUDING, BUT NOT LIMITED TO, RESTRICTIONS
RELATED TO APPLICABLE FEDERAL SECURITIES LAWS, THE REQUIREMENTS OF ANY NATIONAL
SECURITIES EXCHANGE OR SYSTEM UPON WHICH SHARES ARE THEN LISTED OR TRADED, OR
ANY BLUE SKY OR STATE SECURITIES LAWS.


 


5.8  CASHING OUT OF OPTION.  ON RECEIPT OF WRITTEN NOTICE OF EXERCISE, THE
COMMITTEE MAY ELECT TO CASH OUT ALL OR PART OF THE PORTION OF THE SHARES FOR
WHICH AN OPTION IS BEING EXERCISED BY PAYING THE OPTIONEE AN AMOUNT, IN CASH OR
SHARES, EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE OF THE SHARES OVER THE
OPTION PRICE TIMES THE NUMBER OF SHARES FOR WHICH THE OPTION IS BEING EXERCISED
ON THE EFFECTIVE DATE OF SUCH CASH-OUT.


 


ARTICLE VI
STOCK AWARDS


 


6.1  GRANT OF STOCK AWARDS.  SUBJECT TO THE PROVISIONS OF THE PLAN, STOCK AWARDS
MAY BE GRANTED TO SUCH PARTICIPANTS AT SUCH TIMES, AND SUBJECT TO SUCH TERMS AND
CONDITIONS, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


6.2  STOCK AWARD AGREEMENT.  EACH STOCK AWARD SHALL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SHALL SPECIFY THE NUMBER OF SHARES GRANTED, THE PRICE, IF ANY, TO
BE PAID FOR THE SHARES AND THE PERIOD OF RESTRICTION APPLICABLE TO A RESTRICTED
STOCK AWARD OR RSU AWARD AND SUCH OTHER TERMS AND CONDITIONS AS THE COMMITTEE,
IN ITS SOLE DISCRETION, SHALL DETERMINE.


 


6.3  TRANSFERABILITY/SHARE CERTIFICATES.  SHARES SUBJECT TO AN AWARD OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED DURING A PERIOD OF RESTRICTION.  DURING THE PERIOD OF
RESTRICTION, A RESTRICTED STOCK AWARD MAY BE REGISTERED IN THE HOLDER’S NAME OR
A NOMINEE’S NAME AT THE DISCRETION OF THE COMPANY AND MAY BEAR A LEGEND AS
DESCRIBED IN SECTION 6.4.2.  UNLESS THE COMMITTEE DETERMINES OTHERWISE, SHARES
OF RESTRICTED STOCK SHALL BE HELD BY THE COMPANY AS ESCROW AGENT DURING THE
APPLICABLE PERIOD OF RESTRICTION, TOGETHER


 


7

--------------------------------------------------------------------------------



 


WITH STOCK POWERS OR OTHER INSTRUMENTS OF ASSIGNMENT (INCLUDING A POWER OF
ATTORNEY), EACH ENDORSED IN BLANK WITH A GUARANTEE OF SIGNATURE IF DEEMED
NECESSARY OR APPROPRIATE BY THE COMPANY, WHICH WOULD PERMIT TRANSFER TO THE
COMPANY OF ALL OR A PORTION OF THE SHARES SUBJECT TO THE RESTRICTED STOCK AWARD
IN THE EVENT SUCH AWARD IS FORFEITED IN WHOLE OR PART.


 


6.4  OTHER RESTRICTIONS.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY IMPOSE SUCH
OTHER RESTRICTIONS ON SHARES SUBJECT TO AN AWARD OF RESTRICTED STOCK AS IT MAY
DEEM ADVISABLE OR APPROPRIATE.


 


6.4.1                        GENERAL RESTRICTIONS.  THE COMMITTEE MAY SET
RESTRICTIONS BASED UPON APPLICABLE FEDERAL OR STATE SECURITIES LAWS, OR ANY
OTHER BASIS DETERMINED BY THE COMMITTEE IN ITS DISCRETION.


 


6.4.2                        LEGEND ON CERTIFICATES.  THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY LEGEND THE CERTIFICATES REPRESENTING RESTRICTED STOCK DURING THE
PERIOD OF RESTRICTION TO GIVE APPROPRIATE NOTICE OF SUCH RESTRICTIONS.  FOR
EXAMPLE, THE COMMITTEE MAY DETERMINE THAT SOME OR ALL CERTIFICATES REPRESENTING
SHARES OF RESTRICTED STOCK SHALL BEAR THE FOLLOWING LEGEND: “THE SALE OR OTHER
TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, WHETHER
VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE GT SOLAR INTERNATIONAL, INC. 2008
EQUITY INCENTIVE PLAN (THE “PLAN”), AND IN A RESTRICTED STOCK AWARD AGREEMENT
(AS DEFINED BY THE PLAN).  A COPY OF THE PLAN AND SUCH RESTRICTED STOCK AWARD
AGREEMENT MAY BE OBTAINED FROM THE GENERAL COUNSEL OF  GT SOLAR
INTERNATIONAL, INC.”


 


6.5  REMOVAL OF RESTRICTIONS.  SHARES OF RESTRICTED STOCK COVERED BY A
RESTRICTED STOCK AWARD MADE UNDER THE PLAN SHALL BE RELEASED FROM ESCROW AS SOON
AS PRACTICABLE AFTER THE TERMINATION OF THE PERIOD OF RESTRICTION AND, SUBJECT
TO THE COMPANY’S RIGHT TO REQUIRE PAYMENT OF ANY TAXES, A CERTIFICATE OR
CERTIFICATES OR OTHER DOCUMENT EVIDENCING OWNERSHIP OF THE REQUISITE NUMBER OF
SHARES SHALL BE DELIVERED TO THE PARTICIPANT.


 


6.6  VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, PARTICIPANTS HOLDING
SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL VOTING RIGHTS
WITH RESPECT TO THOSE SHARES, UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.


 


6.7  DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF RESTRICTION,
PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK SHALL BE ENTITLED TO RECEIVE ALL
DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH SHARES UNLESS
OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH DIVIDENDS OR
DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES SHALL BE DEPOSITED WITH THE COMPANY
AND SHALL BE SUBJECT TO THE SAME RESTRICTIONS ON TRANSFERABILITY AND
FORFEITABILITY AS THE SHARES OF RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE
PAID.


 


6.8  PERFORMANCE GOALS AND PERFORMANCE PERIODS.  THE COMMITTEE MAY GRANT STOCK
AWARDS THAT BECOME EARNED IF THE PARTICIPANT ACHIEVES THE APPLICABLE PERFORMANCE
GOALS DURING AND IN RESPECT OF THE DESIGNATED PERFORMANCE PERIOD.  THE
PERFORMANCE GOALS AND THE PERFORMANCE PERIOD SHALL BE ESTABLISHED BY THE
COMMITTEE, IN ITS SOLE DISCRETION.  THE COMMITTEE SHALL ESTABLISH PERFORMANCE
GOALS FOR EACH PERFORMANCE PERIOD PRIOR TO, OR AS SOON AS PRACTICABLE AFTER, THE
COMMENCEMENT OF SUCH PERFORMANCE PERIOD.  THE COMMITTEE SHALL ALSO ESTABLISH A
SCHEDULE OR SCHEDULES FOR THE STOCK AWARDS SETTING FORTH THE PORTION OF THE
AWARD WHICH WILL BE EARNED OR


 


8

--------------------------------------------------------------------------------



 


FORFEITED BASED ON THE DEGREE OF ACHIEVEMENT, OR LACK THEREOF, OF THE
PERFORMANCE GOALS AT THE END OF THE RELEVANT PERFORMANCE PERIOD.  THE
PERFORMANCE GOALS SHALL BE DEFINED AS TO THEIR RESPECTIVE COMPONENTS AND MEANING
BY THE COMMITTEE (IN ITS SOLE DISCRETION).  DURING ANY PERFORMANCE PERIOD, THE
COMMITTEE SHALL HAVE THE AUTHORITY TO ADJUST THE PERFORMANCE GOALS AND/OR THE
PERFORMANCE PERIOD IN SUCH MANNER AS THE COMMITTEE, IN ITS SOLE DISCRETION,
DEEMS APPROPRIATE AT ANY TIME AND FROM TIME TO TIME.  THE PAYOUT OF ANY SUCH
AWARD MAY BE ADJUSTED AT THE DISCRETION OF THE COMMITTEE.


 


ARTICLE VII
STOCK APPRECIATION RIGHTS


 


7.1  GRANT OF SARS.  SUBJECT TO THE PROVISIONS OF THE PLAN, SARS MAY BE GRANTED
TO SUCH PARTICIPANTS AT SUCH TIMES, AND SUBJECT TO SUCH TERMS AND CONDITIONS, AS
SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION; PROVIDED, HOWEVER,
THAT ANY TANDEM SAR (I.E., A SAR GRANTED IN TANDEM WITH AN OPTION) RELATED TO AN
INCENTIVE STOCK OPTION SHALL BE GRANTED AT THE SAME TIME THAT SUCH INCENTIVE
STOCK OPTION IS GRANTED.


 


7.2  BASE PRICE AND OTHER TERMS.  THE COMMITTEE, SUBJECT TO THE PROVISIONS OF
THE PLAN, SHALL HAVE COMPLETE DISCRETION TO DETERMINE THE TERMS AND CONDITIONS
OF SARS GRANTED UNDER THE PLAN.  WITHOUT LIMITING THE FOREGOING, THE BASE PRICE
WITH RESPECT TO SHARES SUBJECT TO A TANDEM SAR SHALL BE THE SAME AS THE EXERCISE
PRICE WITH RESPECT TO THE SHARES SUBJECT TO THE RELATED OPTION.


 


7.3  SAR AGREEMENT.  EACH SAR GRANT SHALL BE EVIDENCED BY AN AWARD AGREEMENT
THAT SHALL SPECIFY THE BASE PRICE (WHICH SHALL NOT BE LESS THAN ONE HUNDRED
PERCENT (100%) OF THE FAIR MARKET VALUE OF A SHARE ON THE GRANT DATE), THE TERM
OF THE SAR, THE CONDITIONS OF EXERCISE, AND SUCH OTHER TERMS AND CONDITIONS AS
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE.


 


7.4  EXPIRATION DATES.  EACH SAR SHALL TERMINATE NO LATER THAN THE TENTH
ANNIVERSARY OF ITS GRANT DATE; PROVIDED, HOWEVER, THAT THE EXPIRATION DATE WITH
RESPECT TO A TANDEM SAR SHALL NOT BE LATER THAN THE EXPIRATION DATE OF THE
RELATED OPTION.


 


7.5  PAYMENT OF SAR AMOUNT.  UNLESS OTHERWISE SPECIFIED IN THE AWARD AGREEMENT
PERTAINING TO A SAR, A SAR MAY BE EXERCISED (A) BY THE PARTICIPANT’S DELIVERY OF
A WRITTEN NOTICE OF EXERCISE TO THE GENERAL COUNSEL OF THE COMPANY (OR HIS OR
HER DESIGNEE) SETTING FORTH THE NUMBER OF WHOLE SARS WHICH ARE BEING EXERCISED,
(B) IN THE CASE OF A TANDEM SAR, BY SURRENDERING TO THE COMPANY ANY OPTIONS
WHICH ARE CANCELLED BY REASON OF THE EXERCISE OF SUCH SAR, AND (C) BY EXECUTING
SUCH DOCUMENTS AS THE COMPANY MAY REASONABLY REQUEST.  EXCEPT AS OTHERWISE
PROVIDED IN THE RELEVANT AWARD AGREEMENT, UPON EXERCISE OF A SAR, THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT
DETERMINED BY MULTIPLYING: (I) THE AMOUNT BY WHICH THE FAIR MARKET VALUE OF A
SHARE ON THE DATE OF EXERCISE EXCEEDS THE BASE PRICE SPECIFIED IN THE AWARD
AGREEMENT PERTAINING TO SUCH SAR; BY (II) THE NUMBER OF SHARES WITH RESPECT TO
WHICH THE SAR IS EXERCISED.


 


7.6  PAYMENT UPON EXERCISE OF SAR.  PAYMENT TO A PARTICIPANT UPON THE EXERCISE
OF THE SAR SHALL BE MADE, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION,
EITHER (A) IN CASH, (B) IN


 


9

--------------------------------------------------------------------------------



 


SHARES WITH A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF THE PAYMENT OR (C) IN A
COMBINATION THEREOF, AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


ARTICLE VIII
OTHER STOCK AWARDS


 

Subject to the provisions of the Plan, the Committee may develop sub-plans or
grant other equity-based awards (“Other Stock Awards”) on such terms as it may
determine, including, but not limited to, Awards designed to comply with or take
advantage of applicable local laws of jurisdictions outside of the United
States.  Without limiting the foregoing, the Committee may grant “dividend
equivalent” Awards that entitle participants, on terms and conditions approved
by the Committee, to receive an amount equal to the dividends that would have
been paid during a specified period on the amount of Shares specified in the
Award.

 


ARTICLE IX
MISCELLANEOUS


 


9.1  NO EFFECT ON EMPLOYMENT OR SERVICE.  NOTHING IN THE PLAN SHALL INTERFERE
WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO TERMINATE ANY PARTICIPANT’S
EMPLOYMENT OR SERVICE AT ANY TIME, FOR ANY REASON AND WITH OR WITHOUT CAUSE.


 


9.2  PARTICIPATION.  NO PERSON SHALL HAVE THE RIGHT TO BE SELECTED TO RECEIVE AN
AWARD UNDER THIS PLAN, OR, HAVING BEEN SO SELECTED, TO BE SELECTED TO RECEIVE A
FUTURE AWARD.


 


9.3  SUCCESSORS.  ALL OBLIGATIONS OF THE COMPANY UNDER THE PLAN, WITH RESPECT TO
AWARDS GRANTED HEREUNDER, SHALL BE BINDING ON ANY SUCCESSOR TO THE COMPANY,
WHETHER THE EXISTENCE OF SUCH SUCCESSOR IS THE RESULT OF A DIRECT OR INDIRECT
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, OF ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OR ASSETS OF THE COMPANY.


 


9.4  BENEFICIARY DESIGNATIONS.  SUBJECT TO THE RESTRICTIONS IN SECTION 9.5
BELOW, A PARTICIPANT UNDER THE PLAN MAY NAME A BENEFICIARY OR BENEFICIARIES TO
WHOM ANY VESTED BUT UNPAID AWARD SHALL BE PAID IN THE EVENT OF THE PARTICIPANT’S
DEATH.  FOR PURPOSES OF THIS SECTION, A BENEFICIARY MAY INCLUDE A DESIGNATED
TRUST HAVING AS ITS PRIMARY BENEFICIARY A FAMILY MEMBER OF A PARTICIPANT.  EACH
SUCH DESIGNATION SHALL REVOKE ALL PRIOR DESIGNATIONS BY THE PARTICIPANT AND
SHALL BE EFFECTIVE ONLY IF GIVEN IN A FORM AND MANNER ACCEPTABLE TO THE
COMMITTEE.  IN THE ABSENCE OF ANY SUCH DESIGNATION, ANY VESTED BENEFITS
REMAINING UNPAID AT THE PARTICIPANT’S DEATH SHALL BE PAID TO THE PARTICIPANT’S
ESTATE AND, SUBJECT TO THE TERMS OF THE PLAN AND OF THE APPLICABLE AWARD
AGREEMENT, ANY UNEXERCISED VESTED AWARD MAY BE EXERCISED BY THE ADMINISTRATOR OR
EXECUTOR OF THE PARTICIPANT’S ESTATE.


 


9.5  NONTRANSFERABILITY OF AWARDS.  NO AWARD GRANTED UNDER THE PLAN MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED, OTHER
THAN BY WILL, BY THE LAWS OF DESCENT AND DISTRIBUTION; PROVIDED, HOWEVER, THAT
EXCEPT AS PROVIDED BY IN THE RELEVANT AWARD AGREEMENT, A PARTICIPANT MAY
TRANSFER, WITHOUT CONSIDERATION, AN AWARD OTHER THAN AN INCENTIVE STOCK OPTION
TO ONE OR MORE MEMBERS OF HIS OR HER IMMEDIATE FAMILY, TO A TRUST ESTABLISHED
FOR THE EXCLUSIVE BENEFIT OF ONE OR MORE MEMBERS OF HIS OR HER IMMEDIATE FAMILY,
TO A PARTNERSHIP IN WHICH ALL THE PARTNERS ARE MEMBERS OF HIS OR HER IMMEDIATE
FAMILY, OR TO A LIMITED LIABILITY COMPANY IN WHICH ALL THE MEMBERS ARE MEMBERS
OF HIS OR HER IMMEDIATE FAMILY; PROVIDED,


 


10

--------------------------------------------------------------------------------



 


FURTHER, THAT ANY SUCH IMMEDIATE FAMILY, AND ANY SUCH TRUST, PARTNERSHIP AND
LIMITED LIABILITY COMPANY, SHALL AGREE TO BE AND SHALL BE BOUND BY THE TERMS OF
THE PLAN, AND BY THE TERMS AND PROVISIONS OF THE APPLICABLE AWARD AGREEMENT AND
ANY OTHER AGREEMENTS COVERING THE TRANSFERRED AWARDS.  ALL RIGHTS WITH RESPECT
TO AN AWARD GRANTED TO A PARTICIPANT SHALL BE AVAILABLE DURING HIS OR HER
LIFETIME ONLY TO THE PARTICIPANT AND MAY BE EXERCISED ONLY BY THE PARTICIPANT OR
THE PARTICIPANT’S LEGAL REPRESENTATIVE.


 


9.6  NO RIGHTS AS STOCKHOLDER.  EXCEPT TO THE LIMITED EXTENT PROVIDED IN
SECTIONS 6.6 AND 6.7, NO PARTICIPANT (NOR ANY BENEFICIARY) SHALL HAVE ANY OF THE
RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES
ISSUABLE PURSUANT TO AN AWARD (OR EXERCISE THEREOF), UNLESS AND UNTIL
CERTIFICATES REPRESENTING SUCH SHARES SHALL HAVE BEEN ISSUED, RECORDED ON THE
RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND DELIVERED TO
THE PARTICIPANT (OR BENEFICIARY).


 


9.7  WITHHOLDING REQUIREMENTS.  PRIOR TO THE DELIVERY OF ANY SHARES OR CASH
PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE COMPANY SHALL HAVE THE POWER AND
THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE
COMPANY, AN AMOUNT SUFFICIENT TO SATISFY ANY FEDERAL, STATE, LOCAL AND FOREIGN
TAXES OF ANY KIND (INCLUDING, BUT NOT LIMITED TO, THE PARTICIPANT’S FICA AND SDI
OBLIGATIONS) WHICH THE COMMITTEE, IN ITS SOLE DISCRETION, DEEMS NECESSARY TO BE
WITHHELD OR REMITTED TO COMPLY WITH THE CODE AND/OR ANY OTHER APPLICABLE LAW,
RULE OR REGULATION WITH RESPECT TO SUCH AWARD (OR EXERCISE THEREOF).


 


9.8  WITHHOLDING ARRANGEMENTS.  THE COMMITTEE, IN ITS SOLE DISCRETION AND
PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT OR
REQUIRE A PARTICIPANT TO SATISFY ALL OR PART OF THE TAX WITHHOLDING OBLIGATIONS
IN CONNECTION WITH AN AWARD BY (A) HAVING THE COMPANY WITHHOLD OTHERWISE
DELIVERABLE SHARES, OR (B) DELIVERING TO THE COMPANY ALREADY-OWNED SHARES, IN
EACH CASE HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT SUFFICIENT TO SATISFY
THE MINIMUM STATUTORY TAX WITHHOLDING OBLIGATIONS, PROVIDED SUCH SHARES HAVE
BEEN HELD BY THE PARTICIPANT FOR AT LEAST SIX MONTHS.


 


9.9  NO CORPORATE ACTION RESTRICTION.  THE EXISTENCE OF THE PLAN, ANY AWARD
AGREEMENT AND/OR THE AWARDS GRANTED HEREUNDER SHALL NOT LIMIT, AFFECT OR
RESTRICT IN ANY WAY THE RIGHT OR POWER OF THE BOARD OR THE SHAREHOLDERS OF THE
COMPANY TO MAKE OR AUTHORIZE (A) ANY ADJUSTMENT, RECAPITALIZATION,
REORGANIZATION OR OTHER CHANGE IN THE COMPANY’S OR ANY SUBSIDIARY’S OR
AFFILIATE’S CAPITAL STRUCTURE OR BUSINESS, (B) ANY MERGER, CONSOLIDATION OR
CHANGE IN THE OWNERSHIP OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE, (C) ANY
ISSUE OF BONDS, DEBENTURES, CAPITAL, PREFERRED OR PRIOR PREFERENCE STOCKS AHEAD
OF OR AFFECTING THE COMPANY’S OR ANY SUBSIDIARY’S OR AFFILIATE’S CAPITAL STOCK
OR THE RIGHTS THEREOF, (D) ANY DISSOLUTION OR LIQUIDATION OF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE, (E) ANY SALE OR TRANSFER OF ALL OR ANY PART OF THE
COMPANY’S OR ANY SUBSIDIARY’S OR AFFILIATE’S ASSETS OR BUSINESS, OR (F) ANY
OTHER CORPORATE ACT OR PROCEEDING BY THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE.  NO PARTICIPANT, BENEFICIARY OR ANY OTHER PERSON SHALL HAVE ANY CLAIM
AGAINST ANY MEMBER OF THE BOARD OR THE COMMITTEE, THE COMPANY OR ANY SUBSIDIARY
OR AFFILIATE, OR ANY EMPLOYEES, OFFICERS, SHAREHOLDERS OR AGENTS OF THE COMPANY
OR ANY SUBSIDIARY OR AFFILIATE, AS A RESULT OF ANY SUCH ACTION.


 


9.10  RESTRICTIONS ON SHARES.  EACH AWARD MADE HEREUNDER SHALL BE SUBJECT TO THE
REQUIREMENT THAT IF AT ANY TIME THE COMPANY DETERMINES THAT THE LISTING,
REGISTRATION OR QUALIFICATION


 


11

--------------------------------------------------------------------------------



 


OF THE SHARES SUBJECT TO SUCH AWARD UPON ANY SECURITIES EXCHANGE OR UNDER ANY
LAW, OR THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL BODY, OR THE TAKING OF ANY
OTHER ACTION IS NECESSARY OR DESIRABLE AS A CONDITION OF, OR IN CONNECTION WITH,
THE EXERCISE OR SETTLEMENT OF SUCH AWARD OR THE DELIVERY OF SHARES THEREUNDER,
SUCH AWARD SHALL NOT BE EXERCISED OR SETTLED AND SUCH SHARES SHALL NOT BE
DELIVERED UNLESS SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT, APPROVAL OR
OTHER ACTION SHALL HAVE BEEN EFFECTED OR OBTAINED, FREE OF ANY CONDITIONS NOT
ACCEPTABLE TO THE COMPANY.  THE COMPANY MAY REQUIRE THAT CERTIFICATES EVIDENCING
SHARES DELIVERED PURSUANT TO ANY AWARD MADE HEREUNDER BEAR A LEGEND INDICATING
THAT THE SALE, TRANSFER OR OTHER DISPOSITION THEREOF BY THE HOLDER IS PROHIBITED
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS THEREUNDER.  FINALLY, NO SHARES SHALL BE ISSUED AND
DELIVERED UNDER THE PLAN, UNLESS THE ISSUANCE AND DELIVERY OF THOSE SHARES SHALL
COMPLY WITH ALL RELEVANT REGULATIONS AND ANY REGISTRATION, APPROVAL OR ACTION
THEREUNDER.


 


9.11  CHANGES IN CAPITAL STRUCTURE.  IN THE EVENT THAT ANY DIVIDEND OR
DISTRIBUTION OF SHARES, RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, CHANGE
OF CONTROL OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER
CORPORATE TRANSACTION OR EVENT (EACH A “CORPORATE EVENT”) AFFECTS THE SHARES,
THE BOARD SHALL, IN SUCH MANNER AS IT IN GOOD FAITH DEEMS EQUITABLE, ADJUST ANY
OR ALL OF (I) THE NUMBER OF SHARES OR OTHER SECURITIES OF THE COMPANY (OR NUMBER
AND KIND OF OTHER SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE
GRANTED, (II) THE NUMBER OF SHARES OR OTHER SECURITIES OF THE COMPANY (OR NUMBER
AND KIND OF OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS, AND
(III) THE EXERCISE PRICE OR BASE PRICE WITH RESPECT TO ANY AWARD, OR MAKE
PROVISION FOR AN IMMEDIATE CASH PAYMENT TO THE HOLDER OF AN OUTSTANDING AWARD IN
CONSIDERATION FOR THE CANCELLATION OF SUCH AWARD.


 

If the Company enters into or is involved in any Corporate Event, the Board may,
prior to such Corporate Event and effective upon such Corporate Event, take such
action as it deems appropriate, including, but not limited to, replacing Awards
with substitute awards in respect of the Shares, other securities or other
property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of shares, pricing
and otherwise, which shall substantially preserve the value, rights and benefits
of any affected Awards granted hereunder as of the date of the consummation of
the Corporate Event.  Notwithstanding anything to the contrary in the Plan, if
any Corporate Event occurs, the Company shall have the right, but not the
obligation, to: (i) accelerate the partial or full exercisability of each
Participant’s Awards following the public announcement of such Corporate Event,
(ii) cancel each Participant’s Awards that have not become exercisable and are
not scheduled to become exercisable immediately prior to such Corporate Event,
(iii) permit each Participant, at his or her election and within any time period
as the Committee may prescribe, to surrender such Participant’s Awards (or any
portion thereof) and to pay to each affected Participant in connection with the
cancellation of such Participant’s Awards, an amount equal that the Committee,
in its sole discretion, in good faith determines to be the equivalent value of
such Award (e.g., in the case of an Option or SAR, the amount of the spread), it
being understood that the equivalent value of an Option or SAR with an exercise
price greater than or equal to the fair market value of the underlying stock
shall be $0 and (iv) require each Participant to surrender his or her Awards (or
any portion thereof) (A) in exchange for cash payment as described in clause
(iii) or (B) in exchange for another Award which the Committee, in the good
faith exercise of its business judgment, determines to have a value
substantially equivalent to the value of the Award surrendered.

 

12

--------------------------------------------------------------------------------


 

Upon receipt by any affected Participant of any such substitute awards (or
payment) as a result of any such Corporate Event, such Participant’s affected
Awards for which such substitute awards (or payment) were received shall be
thereupon cancelled without the need for obtaining the consent of any such
affected Participant.  Any actions or determinations of the Committee under this
Section 9.11 need not be uniform as to all outstanding Awards, nor treat all
Participants identically.

 


ARTICLE X
AMENDMENT, TERMINATION AND DURATION


 


10.1  AMENDMENT, SUSPENSION OR TERMINATION.  THE BOARD, IN ITS SOLE DISCRETION,
MAY AMEND, SUSPEND OR TERMINATE THE PLAN, OR ANY PART THEREOF, AT ANY TIME AND
FOR ANY REASON, SUBJECT TO ANY REQUIREMENT OF STOCKHOLDER APPROVAL REQUIRED BY
APPLICABLE LAW, RULE OR REGULATION, INCLUDING, WITHOUT LIMITATION, SECTION 422
OF THE CODE, SECTION 162(M) OF THE CODE AND THE RULES OF THE NASDAQ STOCK
MARKET, LLC; PROVIDED, HOWEVER, THE BOARD MAY AMEND THE PLAN AND ANY AWARD
AGREEMENT, INCLUDING WITHOUT LIMITATION RETROACTIVE AMENDMENTS, WITHOUT
SHAREHOLDER APPROVAL AS NECESSARY TO AVOID THE IMPOSITION OF ANY TAXES UNDER
SECTION 409A OF THE CODE.  SUBJECT TO THE PRECEDING SENTENCE, THE AMENDMENT,
SUSPENSION OR TERMINATION OF THE PLAN SHALL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, MATERIALLY ADVERSELY ALTER OR IMPAIR ANY RIGHTS OR OBLIGATIONS
UNDER ANY AWARD THERETOFORE GRANTED TO SUCH PARTICIPANT.  NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY, BUT SHALL NOT BE REQUIRED TO, AMEND OR MODIFY ANY
AWARD TO THE EXTENT NECESSARY TO AVOID THE IMPOSITION OF TAXES UNDER SECTION
409A OF THE CODE.  THE COMPANY INTENDS TO ADMINISTER THE PLAN AND ALL AWARDS
GRANTED THEREUNDER IN A MANNER THAT COMPLIES WITH CODE SECTION 409A, HOWEVER,
THE COMPANY SHALL NOT BE RESPONSIBLE FOR ANY ADDITIONAL TAX IMPOSED PURSUANT TO
CODE SECTION 409A, NOR WILL THE COMPANY INDEMNIFY OR OTHERWISE REIMBURSE
PARTICIPANT FOR ANY LIABILITY INCURRED AS A RESULT OF CODE SECTION 409A.  NO
AWARD MAY BE GRANTED DURING ANY PERIOD OF SUSPENSION OR AFTER TERMINATION OF THE
PLAN.  NOTWITHSTANDING ANYTHING IN THIS PLAN TO THE CONTRARY AND SUBJECT TO
SECTION 9.11, WITHOUT THE APPROVAL OF STOCKHOLDERS OF THE COMPANY, NO AMENDMENT
AND NO SUBSTITUTION OR EXCHANGE OF AN OUTSTANDING AWARD SHALL REDUCE THE
EXERCISE PRICE OF ANY OUTSTANDING OPTION, BASE PRICE OF ANY OUTSTANDING SAR, OR
PURCHASE PRICE OF ANY OTHER OUTSTANDING AWARD CONFERRING A RIGHT TO PURCHASE
STOCK TO AN AMOUNT LESS THAN THE FAIR MARKET VALUE OF A SHARE AT THE DATE OF
GRANT OF THE OUTSTANDING AWARD.


 


10.2  DURATION OF THE PLAN.  THE PLAN SHALL, SUBJECT TO SECTION 10.1 TERMINATE
TEN YEARS AFTER ADOPTION BY THE BOARD, UNLESS EARLIER TERMINATED BY THE BOARD
AND NO FURTHER AWARDS SHALL BE GRANTED UNDER THE PLAN.  THE TERMINATION OF THE
PLAN SHALL NOT AFFECT ANY AWARDS GRANTED PRIOR TO THE TERMINATION OF THE PLAN.


 


ARTICLE XI
LEGAL CONSTRUCTION


 


11.1  GENDER AND NUMBER.  EXCEPT WHERE OTHERWISE INDICATED BY THE CONTEXT, ANY
MASCULINE TERM USED HEREIN ALSO SHALL INCLUDE THE FEMININE; THE PLURAL SHALL
INCLUDE THE SINGULAR AND THE SINGULAR SHALL INCLUDE THE PLURAL.


 


11.2  SEVERABILITY.  IN THE EVENT ANY PROVISION OF THE PLAN OR OF ANY AWARD
AGREEMENT SHALL BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR
INVALIDITY SHALL NOT AFFECT THE


 


13

--------------------------------------------------------------------------------



 


REMAINING PARTS OF THE PLAN OR THE AWARD AGREEMENT, AND THE PLAN AND/OR THE
AWARD AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID
PROVISION HAD NOT BEEN INCLUDED.


 


11.3  REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS AND THE ISSUANCE OF SHARES
UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS,
AND TO SUCH APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES
EXCHANGES AS MAY BE REQUIRED.


 


11.4  GOVERNING LAW; WAIVER OF JURY TRIAL.  THE PLAN AND ALL AWARD AGREEMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, BUT WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS.  PARTICIPANT
HEREBY AGREES TO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY AWARD
AGREEMENT.


 


11.5  CAPTIONS.  CAPTIONS ARE PROVIDED HEREIN FOR CONVENIENCE ONLY, AND SHALL
NOT SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THE PLAN.


 


11.6  INCENTIVE STOCK OPTIONS.  SHOULD ANY OPTION GRANTED UNDER THIS PLAN BE
DESIGNATED AN “INCENTIVE STOCK OPTION,” BUT FAIL, FOR ANY REASON, TO MEET THE
REQUIREMENTS OF THE CODE FOR SUCH A DESIGNATION, THEN SUCH OPTION SHALL BE
DEEMED TO BE A NON-QUALIFIED STOCK OPTION AND SHALL BE VALID AS SUCH ACCORDING
TO ITS TERMS.


 


14

--------------------------------------------------------------------------------
